292 F.2d 392
Charles COLLE, Appellant,v.UNITED STATES of America, Appellee.
No. 18260.
United States Court of Appeals Fifth Circuit.
July 19, 1961.

O. B. Cline, Jr., Miami, Fla., for appellant.
E. Coleman Madsen, U. S. Atty., Miami, Fla., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
Appellant contends that in our disposition of this appeal we failed to indicate what he contends was his principal ground of appeal; that is that the court in some manner required the defendant to take the witness stand before the court would consider the exclusion of certain evidence offered by the Government. We have carefully considered this ground of appeal and find that the trial court, who tried the case without a jury by consent of the parties, permitted the defendant to take the stand to testify on the issue of the legality of a seizure of the property tendered in evidence by the Government. The examination of the defendant in this connection was relevant to the issue on which the defendant sought to give testimony.


2
In our opinion we referred to "the jury's verdict." The opinion is modified to strike the words "the jury's verdict," and to substitute in lieu thereof the word "judgment."


3
As thus modified the motion for rehearings is


4
Denied.